Citation Nr: 1815544	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether severance of service connection for bilateral sensorineural hearing loss was proper.

2.  Whether severance of service connection for recurrent tinnitus was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to July 1970 and May 1971 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and a witness, M.M., testified before a Decision Review Officer (DRO) in September 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in December 2017.  Transcripts of these hearing are associated with the claims file.


FINDING OF FACT

The RO did not address or apply the standard of clear and unmistakable error in its severance of the Veteran's service connection for hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The severance of service connection for tinnitus was not proper.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.105 (2017).

2.  The severance of service connection for bilateral sensorineural hearing loss was not proper.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO improperly severed his service connection for bilateral sensorineural hearing loss and tinnitus.  The Board agrees, finding that the RO did not address or apply the standard of clear and unmistakable error.

I.  Facts

The Veteran filed a claim for service connection for bilateral sensorineural hearing loss and tinnitus in June 2009.  He underwent a VA audiological examination in November 2009.  In his report, the examiner conceded acoustic trauma based on aircraft noise exposure.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to his exposure to aircraft noise during service.  Based on this opinion, the RO granted the Veteran's service connection claims in a May 2010 rating decision.

A review of the Veteran's file in October 2010 found that the November 2009 exam request did not ask the provider to identify the specific evidence reviewed and considered in forming the opinion and failed to provide the examiner the legally recognized phrase response options.  The RO therefore sought further medical opinions in November 2010 and March 2011.  The November 2010 and March 2011 examiners opined that the Veteran's hearing loss is less likely than not related to service because his hearing thresholds were within normal limits throughout service and even three years after active duty.  The November 2010 examiner acknowledged an outlying Hearing Conservation Test in 1971 suggestive of possible threshold shifts, but noted that subsequent testing showed a return to previous, normal thresholds.

Based on the November 2010 and March 2011 opinions, the RO proposed severing the Veteran's service connection for tinnitus and hearing loss in a May 2011 rating decision.  The RO notified the Veteran of the contemplated action in a May 2011 letter.  In September 2011, the Veteran participated in a hearing with a DRO, during which he testified that he experienced continuous, gradual loss of hearing after service.  M.M., a witness, testified that the Veteran had reported hearing problems since service.  M.M. testified that he had observed the Veteran's hearing decrease over the 25 years they had known each other.

In an August 2012 rating decision, the RO severed the Veteran's service connection for hearing loss and tinnitus, effective December 1, 2012, based on the November 2010 and March 2011 opinions.

II.  Law and Regulations

In general, once service connection has been granted and a separate rating assigned, it will be severed or reduced only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105(d) (2017); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.

With respect to applicable procedural safeguards, when severance of service connection is deemed warranted, a rating proposing the action must be prepared setting forth all material facts and reasons. The claimant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2017); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous.  The same standards apply as those used in a determination of clear and unmistakable error in a final decision under 38 C.F.R. § 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997). 

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

III. Analysis

Duty to Notify

As required by 38 C.F.R. § 3.105(d), the RO prepared a rating decision proposing severance.  The rating decision set forth facts and the RO's reasoning.  The RO notified the Veteran by letter and gave him more than 60 days to prevent evidence supporting maintaining service connection.  The Veteran participated in a DRO hearing in which he testified regarding his hearing loss and tinnitus and presented witness testimony.

The Board finds that VA's duty to notify the Veteran has been met, and no further notice to the Veteran is required.

Severance of Service Connection

Although VA is required to show that a grant of service connection is "clearly and unmistakably erroneous" in order to sever it, the RO did not make this showing.  

The RO did not mention any standard of review in its May 2011 proposed rating decision or in its August 2012 rating decision severing service connection.  Although the Pertinent Laws and Regulations section of the February 2014 SOC quoted 38 C.F.R. § 3.105(d) in its entirety, there RO did not consider the clear and unmistakable error standard in its Reasons and Bases section.  Rather, the RO referred to its "new and complete review of the objective evidence," suggesting a de novo standard of review.

Even if the RO were not required to mention a specific standard by which it was reviewing its grant of service connection, the evidence is insufficient to make a finding that the prior rating decision was clearly and unmistakably erroneous.  Specifically, there is evidence in support of the claim, including lay statements from the Veteran and M.M. and the 1971 Hearing Conservation Test that was suggestive of possible threshold shifts.  The 2011 addendum opinions rely solely on the lack of documented threshold shifts in hearing during service. In this regard, the Court has been clear that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Neither 2011 examiner discussed the lay report of the onset of the condition and are inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)(holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

The RO's reasoning for obtaining the addendum was that the request did not ask the provider to identify the specific evidence reviewed and considered in forming the opinion and failed to provide the examiner the legally recognized phrase response options.  Although the November 2009 examiner did not have the legally recognized phrase options, the examiner provided an opinion using one of those options and clearly concluded it was at least as likely as not that the conditions were related to service.  Furthermore, while the examiner did not state what evidence was reviewed, there is no indication that the correct facts were not considered, especially as the subjective history obtained during the examination aligned with the service records and the RO explicitly conceded acoustic trauma. Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  Thus, it appears the RO impermissibly sought out negative evidence after implementing a grant of service connection.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  

Because the RO did not discuss the clear and unmistakable error standard in its rating decisions and SOC, and because it relied on inadequate examinations and further did not discuss or rebut evidence favorable to the Veteran, the Board finds that VA did not demonstrate that the grant of service connection was clearly and unmistakably erroneous, as required by 38 C.F.R. § 3.105(d).  Severance of service connection was therefore improper, and the Veteran's service connection for hearing loss and tinnitus must be restored.


ORDER

Restoration of service connection for the Veteran's bilateral sensorineural hearing loss is granted.

Restoration of service connection for the Veteran's tinnitus is granted.




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


